Citation Nr: 9922384	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-47 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1968 to 
August 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  This case was remanded by the Board in 
May 1998 for further development; it was returned to the 
Board in June 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999).

Service medical records indicate that the veteran was 
evaluated prior to service for adjustment reaction of 
childhood (habit disturbance) and minor emotional problems.  
The service medical records show that the veteran was 
treated, beginning in February 1969, for complaints of 
nervousness, tremors and insomnia, without any signs of overt 
neurosis or psychosis; he reported that he had experienced 
intermittent anxiety since childhood.  The service medical 
records are negative for any diagnosis of PTSD.

Service records show that the veteran served onboard the 
U.S.S. Camden in 1971 prior to his discharge.  Deck log books 
for the U.S.S. Camden show that on January 24, 1971, the 
U.S.S. Camden was struck aft of amidships by the U.S.S. 
Hamner.  The entry indicates that general quarters was 
sounded for approximately 24 minutes, and that damage to the 
U.S.S. Camden consisted of an approximately three-foot 
indentation in the frame, minor scrapes and a damaged 
scupper.  Some vertical strength members were stoved in, but 
there was no impairment of watertight integrity and no 
personnel casualties were reported.  An entry for February 
1971 indicates that a small Russian trawler passed within 500 
yards of the ship.  The Command History for 1971 shows that 
the U.S.S. Camden recovered survivors of a sunken Taiwanese 
ship in January 1971.

On file is the report of a September 1971 VA examination, at 
which time the veteran complained of nervousness, 
particularly when under stress, and reported experiencing 
occasional upsetting dreams.  The examiner diagnosed the 
veteran with anxiety reaction in an underlying schizoid 
personality.

On file are private and VA medical records for 1981 to July 
1998, which document scattered complaints of moodiness, 
nervousness, depression, insomnia, nightmares and flashbacks.  
The records indicate that the veteran was diagnosed with, 
inter alia, an anxiety disorder, major depressive disorder 
and an explosive personality.  The veteran was admitted to a 
VA facility in May 1990 for psychiatric observation in 
connection with a January 1990 VA evaluation, at which time 
no evidence of a major disabling psychopathology was 
identified and the veteran was diagnosed with a personality 
disorder.  The treatment reports note that the veteran had 
applied for benefits based on PTSD, but notably are negative 
for any diagnosis of PTSD.

Of record is the report of a September 1981 VA examination, 
at which time the veteran reported experiencing a nervous 
breakdown in the past, but did not appear on examination to 
be under any undue emotional stress, other than to exhibit a 
very slight tremor in both hands.  He was diagnosed with past 
history of psychiatric problems.

Of record are the reports of May 1987 and June 1987 VA 
examinations, which indicate that the veteran complained of 
difficulty sleeping and episodic outbursts of violence and 
mood swings, as well as occasional depression; he was 
diagnosed with a schizoid personality, and a history of 
episodic explosiveness and depression.  In a July 1987 
addendum, the examiner noted that recent medical evidence 
demonstrated a discrepancy between the veteran's subjective 
symptoms and the relative absence of objectively documentable 
pathology.

The veteran was afforded a VA neuropsychiatric examination in 
January 1990, at which time he reported that he had served as 
a radio operator on a ship in the waters of Vietnam in 
service.  He averred that he experienced a great deal of 
stress associated with his duties aboard ship, and reported 
that he had been particularly worried that his ship might 
explode if attacked; he denied any specific threatening 
incidents in service.  The veteran complained of periods of 
depressive ideation and anxiety and admitted to auditory 
hallucinations.  The examiner deferred a diagnosis until 
psychological evaluation was completed.  Subsequent 
psychological examination in February 1990 yielded results 
determined to be invalid, and in March 1990 it was 
recommended that the veteran undergo psychiatric observation 
and evaluation.

Of record is a March 1990 VA Social History, which records 
the veteran's wife's assertions that his sleep patterns were 
interrupted at night by the need to attend to their wood 
burning stove every few hours.  She indicated that the 
veteran was usually nervous and exhibited occasional angry 
outbursts, and that he had exhibited mood swings for at least 
15 years.  However, she denied noticing any bizarre behavior 
indicative of hallucinations or delusions.

On file is a November 1993 statement by Michael A. Dafoe, 
M.A., a counselor with the Sioux City, Iowa, Vet Center, 
which indicates that the veteran was seen at that facility 
from July 1992 to June 1993 in 8 counseling sessions.  The 
veteran's counseling sessions purportedly addressed 
complaints of confusion, guilt, nightmares, anger, isolation 
and intrusive thoughts of Vietnam.  The counselor's clinical 
impression was PTSD.
 
The veteran was afforded a VA examination in May 1994, at 
which time he reported serving as a radio operator in service 
onboard the U.S.S. Camden in the waters of Vietnam.  He 
stated that he was under intense pressure in service not to 
make any mistakes.  He indicated that the U.S.S. Camden was 
targeted by missiles, although he denied witnessing any such 
incidents, and he averred that his vessel was chased by enemy 
ships, although he could not recall any specific information 
concerning any such incidents.  The veteran reported an 
incident in which his vessel was rammed by another U.S. ship, 
causing stored bombs to roll onto the deck and mines to 
accidentally drop into the water.  The veteran denied any 
history of psychiatric problems prior to service, reported 
that he was hospitalized for psychiatric treatment shortly 
after service and thereafter, and complained of violent 
dreams in which he was again onboard the U.S.S. Camden.  He 
also reported diminished interest in significant activities, 
feelings of detachment, impairment of sleep and 
concentration, anger outbursts, hypervigilance and an 
exaggerated startle response.

The examiner concluded that the veteran had not experienced 
events that would be markedly distressing to almost everyone, 
such as serious stressors to one's life or physical 
integrity, and did not completely fulfill the criteria for a 
diagnosis of PTSD.  The examiner nevertheless concluded that 
the veteran exhibited minimal signs of PTSD, although the 
veteran tended to exaggerate his symptoms, based on 
complaints of recurrent intrusive distressing recollections 
of events such as picking up survivors from the ocean and 
helicopters attacking enemy ships.  The examiner also noted 
that the veteran complained of violent dreams of attacks on 
his ship in service and flashbacks of bombs exploding on the 
ship's deck, and noted that the veteran reported avoiding 
events that reminded him of his trauma in service.  The 
examiner diagnosed the veteran with very mild PTSD, but 
stated that the, "criteria A were not classically 
fulfilled."  Other psychiatric diagnoses were also rendered. 

On file are several statements by the veteran which indicate, 
in essence, that he was informed upon reporting to the U.S.S. 
Camden that the ship would explode if struck by enemy fire, 
since the ship carried fuel and ordnance.  The veteran also 
stated that he experienced stress in his capacity as a radio 
operator since he was told that any mistakes he made would 
cause death.  The veteran reported that enemy missiles were 
constantly locked onto his ship and he stated that he still 
had flashbacks of the destruction of a small ship that 
attempted to attack his vessel.  He also reported flashbacks 
involving people that his vessel had rescued.  The veteran 
reported an incident in which his ship was rammed by another 
U.S. vessel, causing stored bombs to break loose onto the 
deck and mines in transit to fall into the water.  The 
veteran lastly stated that he had lost a friend, visited a 
wounded cousin, and had read of the deaths of some people 
from his home town while in service. 

On file is a statement, received in June 1994, from the 
veteran's mother in which she states, in essence, that the 
veteran exhibited no psychiatric problems prior to service, 
but that he became nervous in service after relaying a death 
message.  She also indicated that the veteran's tour of duty 
onboard a ship was stressful for him, and that he was a 
completely changed person after service.

Of record is a statement by the veteran's brother, dated in 
February 1995, in which the author indicated that he was 
assigned to the U.S.S. Camden at the same time as the 
veteran.  The author indicated that the ship had been 
involved in a collision at sea with another U.S. vessel and 
he opined that the entire crew of the U.S.S. Camden felt that 
the situation had been dangerous.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1995, at which time he was unable to 
recall the specific dates of his claimed stressors, but 
related that his ship had collided at sea with a destroyer 
during a supplying mission.  He indicated that while there 
was no danger of sinking, his ship could have exploded; he 
indicated that he was unaware of any injuries to the crew 
resulting from the incident.  The veteran also testified that 
his ship was followed by several Soviet and Chinese enemy 
vessels and that those ships would target missiles at his 
ship, although he admitted that his knowledge was derived 
solely from information provided by the radar operator.  The 
veteran indicated that he served as a radio operator and was 
told that any mistakes he made would cause someone to die.  
The veteran indicated that his ship operated three to ten 
miles from the shores of Vietnam, and that he witnessed 
bombing flashes in the distance from U.S. planes, but he 
denied receiving incoming fire from the shore.  He testified 
that a small ship attacked his vessel on one occasion, before 
being intercepted by helicopters, and indicated that he spied 
the periscope of an unidentified submarine on one occasion.

The veteran was afforded a VA examination in November 1998, 
at which time he complained of auditory hallucinations and 
nightmares involving pressure to get everything correct at 
work.  He reported that the only time in service in which he 
believed that he would die was when his ship was rammed by 
another U.S. vessel.  The veteran nevertheless reported that 
his most traumatic experience in service was the general 
stress in attempting to be perfect at his job.  The veteran 
reported experiencing mood swings, feelings of paranoia and 
avoidance of events or activities reminding him of Vietnam, 
but he denied daily recurrent and intrusive distressing 
recollections of any trauma in service, although he indicated 
that loud noises reminded him of his service aboard a ship.  
He denied psychogenic amnesia, decreased interest in 
significant activities based on anything that occurred in 
service, anger outbursts, hypervigilance, difficulty 
concentrating or an exaggerated startle response.  The 
veteran indicated that he was not detached from people and 
did not have a sense of a foreshortened future.  The examiner 
concluded that the veteran did not exhibit the basic symptoms 
required for a diagnosis of PTSD, but indicated instead that 
the veteran's symptoms were most consistent with a 
schizoaffective disorder.

Although the veteran was treated in service for nervousness 
and was diagnosed and treated in September 1971 and 
thereafter for several psychiatric disorders, there notably 
is no medical evidence of a diagnosis of PTSD either in 
service or for many years after service.  The November 1993 
statement by the Vet Center and the report of the May 1994 VA 
examination are the only instances on file in which the 
veteran was diagnosed with PTSD.  Notably, however, while the 
Vet Center counselor has a Master of Arts degree, there is no 
indication that he has any medical expertise or is otherwise 
qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons are not 
competent to offer medical opinions concerning medical 
diagnosis).  Moreover, while the May 1994 examiner concluded 
that the veteran had PTSD, he notably admitted that the 
veteran nevertheless did not fulfill the criteria for PTSD, 
and clearly based his diagnosis on exaggerated symptoms 
described by the veteran.  In contrast, the veteran was 
afforded a VA examination in November 1998 to specifically 
address whether he had PTSD.  The examiner concluded, 
following a review of the claims files and evaluation of the 
veteran, that the veteran lacked sufficient symptoms to 
support a diagnosis of PTSD.  As the November 1998 conclusion 
was based on a review of the veteran's claims files, 
including the November 1993 Vet Center statement and report 
of the May 1994 VA examination, and is consistent with 
private and VA treatment records which are entirely negative 
for any finding or diagnosis of PTSD, and since the May 1994 
examiner in essence agreed that the veteran did not meet the 
technical criteria for a diagnosis of PTSD, the Board 
concludes that the November 1998 examination report is of 
greater probative value than either the November 1993 Vet 
Center statement or the May 1994 VA examination report.  
Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran does not have PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

